Name: Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (recast) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: European Union law;  fisheries;  economic geography;  natural environment
 Date Published: nan

 31.3.2009 EN Official Journal of the European Union L 87/1 REGULATION (EC) No 216/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (2) has been substantially amended several times (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) The European Community has acquired membership of the Food and Agriculture Organisation of the United Nations (FAO). (3) The protocol established between the Council of the European Union and the Commission of the European Communities provides for the Commission to supply the FAO with the requested statistics. (4) In accordance with the principle of subsidiarity the objectives of the proposed action can only be achieved on the basis of a Community legal act because only the Commission can coordinate the necessary harmonisation of the statistical information at Community level while the collection of fishery statistics and the necessary infrastructure to process and monitor the reliability of those statistics are first and foremost the responsibility of the Member States. (5) Several Member States have requested submission of data in a different form or through a different medium from that specified in Annex V (the equivalent of the Statlant questionnaires). (6) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (7) In particular, the Commission should be empowered to adapt the lists of statistical fishing areas, or subdivisions thereof, and species. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC, HAVE ADOPTED THIS REGULATION: Article 1 Each Member State shall submit to the Commission data on the nominal catches by vessels registered in or flying the flag of that Member State fishing in certain areas other than those of the North Atlantic, with due regard to Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (5). The nominal catch data shall include all fishery products landed or transhipped at sea in no matter what form but shall exclude quantities which, subsequent to capture, are discarded at sea, consumed on board or used as bait on board. The data shall be recorded as the live weight equivalent of the landings or transhipments, to the nearest tonne. Article 2 1. The data to be submitted shall be the nominal catches in each of the major fishing areas and subdivisions thereof as listed in Annex I, described in Annex II and illustrated in Annex III. For each of the major fishing areas the species for which data are required are listed in Annex IV. 2. The data for each calendar year shall be submitted within six months of the end of the year. 3. Where the Member State's vessels under Article 1 have not fished in a major fishing area in the calendar year, the Member State shall inform the Commission to this effect. However, where fishing has occurred in a major fishing area, submissions shall only be required for species/subdivision combinations for which catches were recorded in the annual period of the submission. 4. The data for species of minor importance caught by the vessels of a Member State need not be individually identified in the submissions but may be included in an aggregated item provided that the weight of the products does not exceed 5 % of the total annual catch in that major fishing area. 5. The Commission may amend the lists of statistical fishing areas, or subdivisions thereof, and species. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 5(2). Article 3 Except where provisions adopted under the common fisheries policy dictate otherwise, a Member State shall be permitted to use sampling techniques to derive catch data for those parts of the fleet for which the complete coverage of the data would involve the excessive application of administrative procedures. The details of the sampling procedures, together with details of the proportion of the total data derived by such techniques, must be included by the Member State in the report submitted pursuant to Article 6(1). Article 4 Member States shall fulfil their obligations pursuant to Articles 1 and 2 by submitting the data on magnetic medium, the format of which is given in Annex V. Member States may submit data in the format detailed in Annex VI. With the prior approval of the Commission, Member States may submit data in a different form or on a different medium. Article 5 1. The Commission shall be assisted by the Standing Committee for Agricultural Statistics, set up by Council Decision 72/279/EEC (6), hereinafter referred to as the Committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 6 1. By 14 November 1996 Member States shall submit a detailed report to the Commission describing how the data on catches are derived and specifying the degree of representativeness and reliability of those data. The Commission shall draw up a summary of those reports for discussion within the competent Working Group of the Committee. 2. Member States shall inform the Commission of any modifications to the information provided under paragraph 1 within three months of their introduction. 3. Methodological reports, data availability and data reliability referred to in paragraph 1 and other relevant issues connected with the application of this Regulation shall be examined once a year within the competent Working Group of the Committee. Article 7 1. Regulation (EC) No 2597/95 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VIII. Article 8 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President A. VONDRA (1) Opinion of the European Parliament of 17 June 2008 (not yet published in the Official Journal) and Council Decision of 26 February 2009. (2) OJ L 270, 13.11.1995, p. 1. (3) See Annex VII. (4) OJ L 184, 17.7.1999, p. 23. (5) OJ L 151, 15.6.1990, p. 1. (6) OJ L 179, 7.8.1972, p. 1. ANNEX I LIST OF THE FAO MAJOR FISHING AREAS AND SUBDIVISIONS THEREOF FOR WHICH DATA ARE TO BE SUBMITTED (The descriptions of these areas and subdivisions are to be found in Annex II) EASTERN CENTRAL ATLANTIC (Major fishing area 34) 34.1.1. Morocco coastal division 34.1.2. Canaries/Madeira insular division 34.1.3. Sahara coastal division 34.2. Northern oceanic sub-area 34.3.1. Cape Verde coastal division 34.3.2. Cape Verde insular division 34.3.3. Sherbro division 34.3.4. Western Gulf of Guinea division 34.3.5. Central Gulf of Guinea division 34.3.6. Southern Gulf of Guinea division 34.4.1. South-west Gulf of Guinea division 34.4.2. South-west oceanic division MEDITERRANEAN AND BLACK SEA (Major fishing area 37) 37.1.1. Balearic division 37.1.2. Gulf of Lions division 37.1.3. Sardinia division 37.2.1. Adriatic division 37.2.2. Ionian division 37.3.1. Aegean division 37.3.2. Levant division 37.4.1. Marmara Sea division 37.4.2. Black Sea division 37.4.3. Azov Sea division SOUTH-WEST ATLANTIC (Major fishing area 41) 41.1.1. Amazon division 41.1.2. Natal division 41.1.3. Salvador division 41.1.4. Northern oceanic division 41.2.1. Santos division 41.2.2. Rio Grande division 41.2.3. Platense division 41.2.4. Central Oceanic division 41.3.1. Northern Patagonian division 41.3.2. Southern Patagonian division 41.3.3. Southern oceanic division SOUTH-EAST ATLANTIC (Major fishing area 47) 47.1.1. Cape Palmeirinhas division 47.1.2. Cape Salinas division 47.1.3. Cunene division 47.1.4. Cape Cross division 47.1.5. Orange River division 47.1.6. Cape of Good Hope division 47.2.1. Middle Agulhas division 47.2.2. Eastern Agulhas division 47.3. Southern oceanic sub-area 47.4. Tristan da Cunha sub-area 47.5. St Helena and Ascension sub-area WESTERN INDIAN OCEAN (Major fishing area 51) 51.1. Red Sea sub-area 51.2. Gulf sub-area 51.3. Western Arabian Sea sub-area 51.4. Eastern Arabian Sea, Laccadive and Sri Lanka sub-area 51.5. Somalia, Kenya and Tanzania sub-area 51.6. Madagascar and Mozambique Channel sub-area 51.7. Oceanic sub-area 51.8.1. Marion-Edward division 51.8.2. Zambesi division ANNEX II EASTERN CENTRAL ATLANTIC (Major fishing area 34) Annex III A shows the boundaries and the sub-areas, divisions and subdivisions of the eastern central Atlantic (Major fishing area 34 (eastern central Atlantic)). A description of the area and its sub-areas, divisions and subdivisions follows. The eastern central Atlantic includes all the waters of the Atlantic bounded by a line drawn as follows: from a point on the high-water mark of North Africa at 5o36 ² west longitude in a south-westerly direction following the high-water mark along this coast to a point at Ponta do PadrÃ £o (6o04 ²36 ³ south latitude and 12o19 ²48 ³ east longitude); thence along a rhumb line in a north-westerly direction to a point on 6o00 ² south latitude and 12o00 ² east longitude; thence due west along 6o00 ² south latitude to 20o00 ² west longitude; thence due north to the Equator; thence due west to 30o00 ² west longitude; thence due north to 5o00 ² north latitude; thence due west to 40o00 ² west longitude, thence due north to 36o00 ² north latitude; thence due east to Punta Marroqui at 5o36 ² west longitude; thence due south to the original point on the African coast. The eastern central Atlantic is subdivided in the following way: Northern coastal sub-area (Sub-area 34.1) (a) Morocco coastal division (Division 34.1.1) Waters lying between 36o00 ² north latitude and 26o00 ² north latitude, and east of a line drawn due south from 36o00 ² north latitude along 13o00 ² west longitude to 29o00 ² north latitude, and thence in south-westerly direction along a rhumb line to a point at 26o00 ² north latitude and 16o00 ² west longitude. (b) Canaries/Madeira insular (Division 34.1.2) Waters lying between 36o00 ² north latitude and 26o00 ² north latitude, and between 20o00 ² west longitude and a line drawn from 36o00 ² north latitude along 13o00 ² west longitude to 29o00 ² north latitude, and thence along a rhumb line to a point at 26o00 ² north latitude and 16o00 ² west longitude. (c) Sahara coastal division (Division 34.1.3) Waters lying between 26o00 ² north latitude and 19o00 ² north latitude and east of 20o00 ² west longitude. Northern oceanic sub-area (Sub-area 34.2) Waters lying between 36o00 ² north latitude and 20o00 ² north latitude and between 40o00 ² west longitude and 20o00 ² west longitude. Southern coastal sub-area (Sub-area 34.3) (a) Cape Verde coastal division (Division 34.3.1) Waters lying between 19o00 ² and 9o00 ² north latitude, and east of 20o00 ² west longitude. (b) Cape Verde insular division (Division 34.3.2) Waters lying between 20o00 ² north latitude and 10o00 ² north latitude, and between 30o00 ² west longitude and 20o00 ² west longitude. (c) Sherbro division (Division 34.3.3) Waters lying between 9o00 ² north latitude and the Equator, and between 20o00 ² west longitude and 8o00 ² west longitude. (d) Western Gulf of Guinea division (Division 34.3.4) Waters lying north of the Equator, and between 8o00 ² west longitude and 3o00 ² east longitude. (e) Central Gulf of Guinea division (Division 34.3.5) Waters lying north of the Equator, and east of 3o00 ² east longitude. (f) Southern Gulf of Guinea division (Division 34.3.6) Waters lying between the Equator and 6o00 ² south latitude, and east of 3o00 ² east longitude. This division includes also the waters of the Congo estuary lying south of 6o00 ² south latitude included by a line drawn from a point at Ponta do PadrÃ £o (6o04 ²36 ³ south latitude and 12o19 ²48 ³ east longitude) along a rhumb line in a north-westerly direction to a point on 6o00 ² south latitude and 12o00 ² east longitude, and thence due east along 6o00 ² south latitude to the African coast and thence along the African coast to the original point at Ponta do PadrÃ £o. Southern oceanic sub-area (Sub-area 34.4) (a) South-west Gulf of Guinea division (Division 34.4.1) Waters lying between the Equator and 6o00 ² south latitude, and between 20o00 ² west longitude and 3o00 ² east longitude. (b) South-west Oceanic division (Division 34.4.2) Waters lying between 20o00 ² north latitude and 5o00 ² north latitude, and between 40o00 ² west longitude and 30o00 ² west longitude; waters lying between 10o00 ² north latitude and the Equator, and between 30o00 ² west longitude and 20o00 ² west longitude. MEDITERRANEAN AND BLACK SEA (Major fishing area 37) Annex III B shows the boundaries and the sub-areas and divisions of the Mediterranean and the Black Sea (Major fishing area 37). A description of this area and its subdivisions follows. The Mediterranean and Black Sea statistical area comprises all the marine waters of (a) the Mediterranean Sea; (b) the Sea of Marmara; (c) the Black Sea; and (d) the Sea of Azov. Marine waters include brackish water lagoons and all other areas where fishes and other organisms of marine origin are predominant. The western and south-eastern limits are defined as follows: (a) western limit: a line running due south along 5o36 ² west longitude from Punta Marroqui to the coast of Africa; (b) south-eastern limit: the northern (Mediterranean) entrance of the Suez Canal. THE SUB-AREAS AND DIVISIONS OF THE MEDITERRANEAN SEA STATISTICAL AREA The western Mediterranean (Sub-area 37.1) comprises the following divisions: (a) Balearic (Division 37.1.1) The waters of the western Mediterranean bounded by a line commencing on the coast of Africa at the Algerian/Tunisian frontier running due north to 38o00 ² north latitude; thence due west to 8o00 ² east longitude; thence due north to 41o20 ² north latitude; thence westward along a rhumb line to the mainland coast at the eastern end of the frontier between France and Spain; thence following the Spanish coast to Punta Marroqui; thence due south along 5o36 ² west longitude to the coast of Africa; thence following in an eastwards direction the coast of Africa to the starting point. (b) Gulf of Lions (Division 37.1.2) The waters of the north-western Mediterranean Sea bounded by a line commencing on the mainland coast at the eastern end of the frontier between France and Spain running eastward along a rhumb line to 8o00 ² east longitude 41o20 ² north latitude; thence northward along a rhumb line to the mainland coast at the frontier between France and Italy; thence following in a south-westerly direction the coast of France to the starting point. (c) Sardinia (Division 37.1.3) The waters of the Tyrrhenian Sea and adjacent waters bounded by a line commencing on the coast of Africa at the Algerian/Tunisian frontier running due north to 38o00 ² north latitude; thence due west to 8o00 ² east longitude; thence due north to 41o20 ² north latitude; thence northward along a rhumb line to the mainland coast at the frontier between France and Italy; thence following the coast of Italy to 38o00 ² north latitude; thence due west along 38o00 ² north latitude to the coast of Sicily; thence following the northern coast of Sicily to Trapani; thence along a rhumb line to Cape Bon; thence westwards following the coast of Tunisia to the starting point. The central Mediterranean (Sub-area 37.2) comprises the following divisions: (a) Adriatic (Division 37.2.1) The waters of the Adriatic Sea north of a line running from the frontier between Albania and Montenegro on the east coast of the Adriatic Sea due west to Cape Gargano on the coast of Italy. (b) Ionian (Division 37.2.2) The waters of the central Mediterranean and adjacent waters bounded by a line commencing at 25o00 ² east longitude on the coast of north Africa running due north to 34o00 ² north latitude; thence due west to 23o00 ² east longitude; thence due north to the coast of Greece; thence following the west coast of Greece and the coast of Albania to the frontier between Albania and Montenegro; thence due west to Cape Gargano on the coast of Italy; thence following the coast of Italy to 38o00 ² north latitude; thence due west along 38o00 ² north latitude to the coast of Sicily; thence following the northern coast of Sicily to Trapani; thence along a rhumb line from Trapani to Cape Bon; thence eastwards following the coast of north Africa to the starting point. The eastern Mediterranean (Sub-area 37.3) comprises the following divisions: (a) Aegean (Division 37.3.1) The waters of the Aegean Sea and adjacent waters bounded by a line commencing on the southern coast of Greece at 23o00 ² east longitude running due south to 34o00 ² north latitude; thence due east to 29o00 ² east longitude; thence due north to the coast of Turkey; thence following the western coast of Turkey to Kum Kale; thence along a rhumb line running from Kum Kale to Cape Hellas; thence following the coasts of Turkey and Greece to the starting point. (b) Levant (Division 37.3.2) The waters of the Mediterranean Sea east of a line commencing on the coast of north Africa at 25o00 ² east longitude running due north to 34o00 ² north latitude; thence due east to 29o00 ² east longitude; thence due north to the coast of Turkey; thence following the coasts of Turkey and other countries of the eastern Mediterranean to the starting point. The Black Sea (Sub-area 37.4) comprises the following divisions: (a) Marmara Sea (Division 37.4.1) The waters of the Marmara Sea bounded on the west by a line running from Cape Hellas to Kum Kale at the entrance of the Dardanelles; and on the east by a line running across the Bosporus from Kumdere. (b) Black Sea (Division 37.4.2) The waters of the Black Sea and adjacent waters bounded on the south-west by a line running across the Bosporus from Kumdere and bounded on the north-east, at a line running from Takil Point on the Kerch peninsula to Panagija Point on the Taman peninsula. (c) Azov Sea (Division 37.4.3) The waters of the Azov Sea north of a line running along the southern entrance of the Kerch Strait, commencing from Takil Point at 45o06 ²N and 36o27 ²E on the Kerch peninsula, and running across the strait to Panagija Point at 45o08 ²N and 36o38 ²E on the Taman peninsula. SOUTH-WEST ATLANTIC (Major fishing area 41) Annex III C shows the boundaries and the subdivisions of the south-west Atlantic (Major fishing area 41). A description of these areas follows. The south-west Atlantic (Major fishing area 41) shall be defined as the waters bounded by a line starting from the coast of South America along parallel 5o00 ² north latitude to the meridian at 30o00 ² west longitude; thence due south to the Equator; thence due east to the meridian at 20o00 ² west longitude; thence due south to the parallel at 50o00 ² south latitude; thence due west to the meridian at 50o00 ² west longitude; thence due south to the parallel at 60o00 ² south latitude; thence due west to the meridian at 67o16 ² west longitude; thence due north to the point at 56o22 ²S 67o16 ²W; thence due east along a line at 56o22 ²S to the point at 65o43 ²W; the following line joining the points at 55o22 ²S 65o43 ²W, 55o11 ²S 66o04 ²W, 55o07 ²S 66o25 ²W; thence in a northerly direction along the coast of South America to the starting point. The south-west Atlantic is divided into the following divisions: Amazon division (Division 41.1.1) All waters bounded by a line starting on the coast of South America at 5o00 ² north latitude going in along this parallel to where it meets the meridian at 40o00 ² west longitude; thence due south to the point where this meridian intersects the coast of Brazil; thence in a north-westerly direction along the coast of South America to the starting point. Natal division (Division 41.1.2) Waters bounded by a line due north from the coast of Brazil along the meridian at 40o00 ² west longitude to where it meets the Equator; thence due east along the Equator to the meridian at 32o00 ²W; thence due south to the parallel at 10o00 ² south latitude; thence due west to where the parallel at 10o00 ²S meets the coast of South America; thence in a northerly direction along the coast of South America to the starting point. Salvador division (Division 41.1.3) Waters bounded by a line due east from the coast of South America at 10o00 ² south latitude to where it meets the meridian at 35o00 ² west longitude; thence due south to the parallel at 20o00 ² south latitude; thence due west along this parallel to the coast of South America; thence in a northerly direction along the coast of South America to the starting point. Northern oceanic division (Division 41.1.4) Waters bounded by a line due east from 5o00 ²N 40o00 ²W to the meridian at 30o00 ² west longitude; thence due south to the Equator; thence due east to the meridian at 20o00 ² west longitude; thence due south to the parallel at 20o00 ² south latitude; thence due west to the meridian at 35o00 ² west longitude; thence due north to the parallel at 10o00 ² south latitude; thence due east to the meridian at 32o00 ² west longitude; thence due north to the Equator; thence due west to the meridian at 40o00 ² west longitude; thence due north to the starting point. Santos division (Division 41.2.1) Waters bounded by a line due east from the coast of South America at 20o00 ² south latitude to where it meets the meridian at 39o00 ² west longitude; thence due south to the parallel at 29o00 ² south latitude; thence due west along this parallel to the coast of South America; thence in a northerly direction along the coast of South America to the starting point. Rio Grande division (Division 41.2.2) Waters bounded by a line due east from the coast of South America at 29o00 ² south latitude to where it meets the meridian at 45o00 ² west longitude; thence due south to the parallel at 34o00 ² south latitude; thence due west along this parallel to the coast of South America; thence in a northerly direction along the coast of South America to the starting point. Platense division (Division 41.2.3) Waters bounded by a line due east from the coast of South America at 34o00 ² south latitude to where it meets the meridian at 50o00 ² west longitude; thence due south to the parallel at 40o00 ² south latitude; thence due west along this parallel to the coast of South America; thence in a northerly direction along the coast of South America to the starting point. Central oceanic division (Division 41.2.4) Waters bounded by a line due east from 20o00 ²S 39o00 ²W to the meridian at 20o00 ² west latitude; thence due south to the parallel at 40o00 ² south latitude; thence due west to the meridian at 50o00 ² west latitude; thence due north to the parallel at 34o00 ² south latitude; thence due east to the meridian at 45o00 ² west longitude; thence due north to the parallel at 29o00 ² south latitude; thence due east to the meridian at 39o00 ² west longitude; thence due north to the starting point. Northern Patagonian division (Division 41.3.1) Waters bounded by a line due east from the coast of South America at 40o00 ² south latitude to where it meets the meridian at 50o00 ² west longitude; thence due south to the parallel at 48o00 ² south latitude; thence due west along this parallel to the coast of South America; thence in a northerly direction along the coast of South America to the starting point. Southern Patagonian division (Division 41.3.2) Waters bounded by a line due east from the coast of South America at 48o00 ² south latitude to where it meets the meridian at 50o00 ² west longitude; thence due south to the parallel at 60o00 ² south latitude; thence due west along this parallel to the meridian at 67o16 ² west longitude; thence due north to the point at 56o22 ²S 67o16 ²W; thence following a loxodromic line joining the points at 56o22 ²S 65o43 ²W; 55o22 ²S 65o43 ²W; 55o11 ²S 66o04 ²W; 55o07 ²S 66o25 ²W; thence in a northerly direction along the coast of South America to the starting point. Southern oceanic division (Division 41.3.3) Waters bounded by a line due east from 40o00 ²S 50o00 ²W to the meridian at 20o00 ² west longitude; thence due south to the parallel at 50o00 ² south latitude; then due north to the starting point. SOUTH-EAST ATLANTIC (Major fishing area 47) Annex III D shows the boundaries and subdivisions of the south-east Atlantic. A description of the ICSEAF Convention Area follows. The south-east Atlantic (Major fishing area 47) comprises the waters bounded by a line beginning at a point at 6o04 ²36 ³ south latitude and 12o19 ²48 ³ east longitude; thence in a north-westerly direction along a rhumb line to a point at the intersection of the meridian 12o east with the parallel 6o south; thence due west along this parallel to the meridian 20o west; thence due south along this meridian to the parallel 50o south, thence due east along this parallel to the meridian 30o east; thence due north along this meridian to the coast of the African continent; thence in a westerly direction along this coast to the original point of departure. The south-east Atlantic (Major fishing area 47) is subdivided as follows: Western coastal sub-area (Sub-area 47.1) (a) Cape Palmeirinhas division (Division 47.1.1) Waters lying between 6o00 ² south latitude and 10o00 ² south latitude and east of 10o00 ² east longitude. From this division are excluded the waters of the Congo estuary, i.e., the waters lying to the north-east of the line drawn from Ponta do PadrÃ £o (6o04 ²36 ³S and 12o19 ²48 ³E) to a point at 6o00 ²S and 12o00 ²E. (b) Cape Salinas division (Division 47.1.2) Waters lying between 10o00 ² south latitude and 15o00 ² south latitude and east of 10o00 ² east longitude. (c) Cunene division (Division 47.1.3) Waters lying between 15o00 ² south latitude and 20o00 ² south latitude and east of 10o00 ² east longitude. (d) Cape Cross division (Division 47.1.4) Waters lying between 20o00 ² south latitude and 25o00 ² south latitude and east of 10o00 ² east longitude. (e) Orange River division (Division 47.1.5) Waters lying between 25o00 ² south latitude and 30o00 ² south latitude and east of 10o00 ² east longitude. (f) Cape of Good Hope division (Division 47.1.6) Waters lying between 30o00 ² south latitude and 40o00 ² south latitude and between 10o00 ² east longitude and 20o00 ² east longitude. Agulhas coastal sub-area (Sub-area 47.2) (a) Middle Agulhas division (Division 47.2.1) Waters lying north of 40o00 ² south latitude and between 20o00 ² east longitude and 25o00 ² east longitude. (b) Eastern Agulhas division (Division 47.2.2) Waters lying north of 40o00 ² south latitude and between 25o00 ² east longitude and 30o00 ² east longitude. Southern oceanic sub-area (Sub-area 47.3) Waters lying between 40o00 ² south latitude and 50o00 ² south latitude and between 10o00 ² east longitude and 30o00 ² east longitude. Tristan da Cunha sub-area (Sub-area 47.4) Waters lying between 20o00 ² south latitude and 50o00 ² south latitude and between 20o00 ² west longitude and 10o00 ² east longitude. St Helena and Ascension sub-area (Sub-area 47.5) Waters lying between 6o00 ² south latitude and 20o00 ² south latitude and between 20o00 ² west longitude and 10o00 ² east longitude. WESTERN INDIAN OCEAN (Major fishing area 51) The western Indian Ocean comprises in general: (a) the Red Sea; (b) the Gulf of Aden; (c) the gulf between the coast of Iran and the Arabian Peninsula; (d) the Arabian Sea; (e) that part of the Indian Ocean, including the Mozambique Channel, lying between the meridians 30o00 ²E and 80o00 ²E and north of the line of the Antarctic convergence and including the waters around Sri Lanka. Annex III E shows the boundaries and the subdivisions of the western Indian Ocean (Major fishing area 51). The western Indian Ocean shall be defined as having the following boundaries:  the boundary with the Mediterranean Sea: the northern entrance of the Suez Canal,  the western marine boundary: a line commencing on the east coast of Africa at 30o00 ²E longitude and running due south to 45o00 ²S latitude,  the eastern marine boundary: a rhumb line commencing on the south-east coast of India (Point Calimere) and running in a north-easterly direction to meet a point at 82o00 ²E longitude 11o00 ²N latitude, thence running due east to meridian 85o00 ²E; thence due south to the parallel 3o00 ²N; thence due west to the meridian 80o00 ²E; thence due south to the parallel 45o00 ²S,  the southern boundary: a line running along the parallel 45o00 ²S from 30o00 ²E longitude to 80o00 ²E longitude. The western Indian Ocean is subdivided in the following way: Red Sea sub-area (Sub-area 51.1)  Northern limit: northern entrance of Suez Canal.  Southern limit: a rhumb line from the frontier between Ethiopia and the Republic of Djibouti on the coast of Africa, across the mouth of the Red Sea, to the frontier between the former Arab Republic of Yemen and the former People's Democratic Republic of Yemen on the Arabian Peninsula. Gulf sub-area (Sub-area 51.2) The mouth of the Gulf is closed by a line commencing at the northern tip of Ra ²s Musandam and running due east to the coast of Iran. Western Arabian Sea sub-area (Sub-area 51.3) The eastern and southern boundaries are a line from the Iran/Pakistan frontier on the coast of Asia running due south to the parallel 20o00 ²N; thence due east to the meridian 65o00 ²E; thence due south to the parallel 10o00 ²N; thence due west to the coast of Africa; other marine boundaries are the common boundaries with sub-areas 51.1 and 51.2 (see above). Eastern Arabian Sea, Laccadive and Sri Lanka sub-area (Sub-area 51.4) The sea boundary is a line commencing on the coast of Asia at the Iran/Pakistan frontier, running due south to the parallel 20o00 ²N; thence due east to the meridian 65o00 ²E; thence due south to the parallel 10o00 ²S; thence due east to the meridian 80o00 ²E; thence due north to the parallel 3o00 ²N; thence due east to the meridian 85o00 ²E; thence due north to parallel 11o00 ²N; thence due west to the meridian 82o00 ²E; thence along a rhumb line in a south-westerly direction to the south-east coast of India. Somalia, Kenya and Tanzania sub-area (Sub-area 51.5) A line commencing on the coast of Somalia at 10o00 ²N running due east to the meridian 65o00 ²E; thence due south to the parallel 10o00 ²S; thence due west to the meridian 45o00 ²E; thence due south to the parallel 10o28 ²S; thence due west to the east coast of Africa between Ras Mwambo (to the north) and Mwambo Village (to the south). Madagascar and Mozambique Channel sub-area (Sub-area 51.6) A line commencing on the east coast of Africa between Ras Mwambo (to the north) and Mwambo Village (to the south) at 10o28 ²S latitude, running due east to the meridian 45o00 ²E; thence due north to the parallel 10o00 ²S; thence due east to the meridian 55o00 ²E; thence due south to the parallel 30o00 ²S; thence due west to the meridian 40o00 ²E; thence due north to the coast of Mozambique. Oceanic (western Indian Ocean) sub-area (Sub-area 51.7) A line commencing at the position 10o00 ²S latitude and 55o00 ²E longitude, running due east to the meridian 80o00 ²E; thence due south to the parallel 45o00 ²S; thence due west to the meridian 40o00 ²E; thence due north to the parallel 30o00 ²S; thence due east to the meridian 55o00 ²E; thence due north to the starting position on the parallel 10o00 ²S. Mozambique sub-area (Sub-area 51.8) The sub-area comprises the waters lying north of parallel 45o00 ²S and between the meridians 30o00 ²E and 40o00 ²E. It is further subdivided into two divisions. Marion-Edward division (Division 51.8.1) Waters lying between the parallels of 40o00 ²S and 50o00 ²S and the meridians of 30o00 ²E and 40o00 ²E. Zambesi division (Division 51.8.2) Waters lying north of the parallel 40o00 ²S and between the meridians 30o00 ²E and 40o00 ²E. ANNEX III A: EASTERN CENTRAL ATLANTIC OCEAN (Major fishing area 34) B: MEDITERRANEAN AND BLACK SEA (Major fishing area 37) C: SOUTH-WEST ATLANTIC (Major fishing area 41) D: SOUTH-EAST ATLANTIC (Major fishing area 47) E: WESTERN INDIAN OCEAN (Major fishing area 51) ANNEX IV LIST OF SPECIES FOR WHICH DATA ARE TO BE SUBMITTED FOR EACH MAJOR FISHING AREA The species listed below are those for which captures have been reported in the official statistics. Member States should submit data for each of the identified species if available. Where individual species cannot be identified the data should be aggregated and submitted in the item representing the highest degree of detail possible. Note: n.e.i. = not elsewhere indicated. EASTERN CENTRAL ATLANTIC (Major fishing area 34) English name 3-alpha identifier Scientific name European eel ELE Anguilla anguilla Shads n.e.i. SHZ Alosa spp. West African ilisha ILI Ilisha africana Flatfishes n.e.i. FLX Pleuronectiformes Lefteye flounders LEF Bothidae Common sole SOL Solea solea Wedge (= Senegal) sole CET Dicologlossa cuneata Soles n.e.i. SOX Soleidae Tonguefishes n.e.i. TOX Cynoglossidae Megrim MEG Lepidorhombus whiffiagonis Megrims n.e.i. LEZ Lepidorhombus spp. Greater forkbeard GFB Phycis blennoides Pouting (= Bib) BIB Trisopterus luscus Blue whiting (= Poutassou) WHB Micromesistius poutassou European hake HKE Merluccius merluccius Senegalese hake HKM Merluccius senegalensis Hakes n.e.i. HKX Merluccius spp. Gadiformes n.e.i. GAD Gadiformes Sea catfishes n.e.i. CAX Ariidae European conger COE Conger conger Conger eels n.e.i. COX Congridae Slender snipefish SNS Macroramphosus scolopax Alfonsinos ALF Beryx spp. John Dory JOD Zeus faber Silvery John Dory JOS Zenopsis conchifer Boar fishes BOR Caproidae Demersal percomorphs n.e.i. DPX Perciformes Dusky grouper GPD Epinephelus marginatus White grouper GPW Epinephelus aeneus Groupers n.e.i. GPX Epinephelus spp. Wreckfish WRF Polyprion americanus Groupers, seabasses n.e.i. BSX Serranidae Spotted seabass SPU Dicentrarchus punctatus Seabass BSS Dicentrarchus labrax Bigeyes n.e.i. BIG Priacanthus spp. Cardinal fishes n.e.i. APO Apogonidae Tilefishes TIS Branchiostegidae Bonnetmouths, rubyfishes, etc. EMT Emmelichthyidae Snappers n.e.i. SNA Lutjanus spp. Snappers, iobfishes, n.e.i. SNX Lutjanidae Rubberlip grunt GBR Plectorhinchus mediterraneus Bastard grunt BGR Pomadasys incisus Sompat grunt BUR Pomadasys jubelini Big-eye grunt GRB Brachydeuterus auritus Grunts, sweetlips, n.e.i. GRX Haemulidae (= Pomedasyidae) Drums DRU Sciaena spp. Shi drum (= Corb) COB Umbrina cirrosa Meagre MGR Argyrosomus regius Boe drum DRS Pteroscion peli Law croaker CKL Pseudotolithus brachygnatus Cassava croaker PSS Pseudotolithus senegalensis Bobo croaker PSE Pseudotolithus elongatus West African croakers CKW Pseudotolithus spp. Croakers, drums n.e.i. CDX Sciaenidae Red (= Blackspot) seabream SBR Pagellus bogaraveo Common pandora PAC Pagellus erythrinus Axillary seabream SBA Pagellus acarne Red pandora PAR PagelIus bellottii Pandoras n.e.i. PAX Pagellus spp. Sargo breams, n.e.i. SRG Diplodus spp. Large-eye dentex DEL Dentex macrophthalmus Common dentex DEC Dentex dentex Angolan dentex DEA Dentex angolensis Congo dentex DNC Dentex congoensis Dentex n.e.i. DEX Dentex spp. Black seabream BRB Spondyliosoma cantharus Saddled seabream SBS Oblada melanura Bluespotted seabream BSC Pagrus caeruleostictus Red porgy RPG Pagrus pagrus Gilthead seabream SBG Sparus aurata Pargo breams n.e.i. SBP Pagrus spp. Bogue BOG Boops boops Porgies, seabreams n.e.i. SBX Sparidae Picarels PIC Spicara spp. Surmullets (= Red mullets) MUX Mullus spp. West African goatfish GOA Pseudopeneus prayensis Goatfishes, red mullets n.e.i. MUM Mullidae African sicklefish SIC Drepane africana Spadefishes SPA Ephippidae Percoids n.e.i. PRC Percoidei Bearded brotula BRD Brotula barbata Surgeonfishes SUR Acanthuridae Gurnards, searobins n.e.i. GUX Triglidae Triggerfishes, durgons TRI Balistidae Angler (= Monk) MON Lophius piscatorius Anglerfishes n.e.i. ANF Lophiidae Needlefishes n.e.i. BEN Belonidae Flying fishes n.e.i. FLY Exocoetidae Barracudas BAR Sphyraena spp. Flathead grey mullet MUF Mugil cephalus Giant African threadfin TGA Polydactylus quadrifilis Lesser African threadfin GAL Galeoides decadactylus Royal threadfin PET Pentanemus quinquarius Threadfins, tasselfishes n.e.i. THF Polynemidae Pelagic percomorphs n.e.i. PPX Perciformes Bluefish BLU Pomatomus saltatrix Cobia CBA Rachycentron canadum Atlantic horse mackerel HOM Trachurus trachurus Jack and horse mackerels n.e.i. JAX Trachurus spp. Scads SDX Decapterus spp. Crevalle jack CVJ Caranx hippos False scad HMY Caranx rhonchus Jacks, crevalles n.e.i. TRE Caranx spp. Lookdown fish LUK Selene dorsalis Pompanos POX Trachinotus spp. Amberjacks n.e.i. AMX Seriola spp. Leerfish (= Garrick) LEE Lichia amia Atlantic bumper BUA Chloroscombrus chrysurus Common dolphinfish DOL Coryphaena hippurus Blue butterfish BLB Stromateus fiatola Butterfishes, silver pomfrets BUX Stromateidae Bonefish BOF Albula vulpes Round sardinella SAA Sardinella aurita Madeiran sardinella SAE Sardinella maderensis Sardinellas SIX Sardinella spp. Bonga shad BOA Ethmalosa fimbriata European pilchard (sardine) PIL Sardina pilchardus European anchovy ANE Engraulis encrasicolus Clupeoids n.e.i. CLU Clupeoidei Atlantic bonito BON Sarda sarda Plain bonito BOP Orcynopsis unicolor Wahoo WAH Acanthocybium solandri West African Spanish mackerel MAW Scomberomorus tritor Frigate and bullet tunas FRZ Auxis thazard, A. rochei Northern bluefin tuna BFT Thunnus thynnus Albacore ALB Thunnus alalunga Yellowfin tuna YFT Thunnus albacares Big-eye tuna BET Thunnus obesus Tunas n.e.i. TUN Thunnini Sawfishes SAW Pristidae Atlantic sailfish SAI Istiophorus albicans Atlantic blue marlin BUM Makaira nigricans Atlantic white marlin WHM Tetrapturus albidus Marlins, sailfishes, spearfishes BIL Istiophoridae Swordfish SWO Xiphias gladius Tuna-like fishes n.e.i. TUX Scombroidei Largehead hairtail LHT Trichiurus lepturus Silver scabbardfish SFS Lepidopus caudatus Black scabbardfish BSF Aphanopus carbo Hairtails, cutlassfishes n.e.i. CUT Trichiuridae Chub mackerel MAS Scomber japonicus Atlantic mackerel MAC Scomber scombrus Scomber mackerels n.e.i. MAZ Scomber spp. Mackerel-like fishes n.e.i. MKX Scombroidei Thresher shark ALV Alopias vulpinus Big-eye thresher BTH Alopias superciliosus Mako sharks MAK Isurus spp. Blue shark BSH Prionace glauca Silky shark FAL Carcharhinus falciformis Smooth hammerhead SPZ Sphyrna zygaena Scalloped hammerhead SPL Sphyrna lewini Hammerhead sharks, etc. nei SPY Sphyrnidae Kitefin shark SCK Dalatias licha Guitarfishes, etc. nei GTF Rhinobatidae Smoothhounds SDV Mustelus spp. Skates and rays n.e.i. SRX Rajiformes Sharks, rays, skates, n.e.i. SKX Elasmobranchii Marine fishes n.e.i. MZZ Osteichthyes Marine crabs n.e.i. CRA Brachyura Tropical spiny lobsters n.e.i. SLV Panulirus spp. Palinurid spiny lobsters n.e.i. CRW Palinurus spp. Norway lobster NEP Nephrops norvegicus European lobster LBE Homarus gammarus Caramote prawn TGS Melicertus kerathurus Southern pink shrimp SOP Farfantepenaeus notialis Penaeus shrimps n.e.i. PEN Penaeus spp. Deepwater rose shrimp DPS Parapenaeus longirostris Guinea shrimp GUS Parapenaeopsis atlantica Scarlet shrimp SSH Aristaeopsis edwardsiana Palaemonid shrimps PAL Palaemonidae Natantian decapods n.e.i. DCP Natantia Marine crustaceans n.e.i. CRU Crustacea Gastropods n.e.i. GAS Gastropoda Cupped oysters n.e.i. OYC Crassostrea spp. Sea mussels n.e.i. MSX Mytilidae Cephalopods n.e.i. CEP Cephalopoda Common cuttlefish CTC Sepia officinalis Cuttlefishes, bobtail squids CTL Sepiidae, Sepiolidae Common squids SQC Loligo spp. Common octopus OCC Octopus vulgaris Octopuses OCT Octopodidae Squids n.e.i. SQU Loliginidae, Ommastrephidae Marine molluscs n.e.i. MOL Mollusca Marine turtles n.e.i. TTX Testudinata MEDITERRANEAN AND BLACK SEA (Major fishing area 37) English name 3-alpha identifier Scientific name Sturgeons n.e.i. STU Acipenseridae European eel ELE Anguilla anguilla Pontic shad SHC Alosa immaculata Shads n.e.i. SHD Alosa spp. Azov tyulka CLA Clupeonella cultriventris Flatfishes n.e.i. FLX Pleuronectiformes European plaice PLE Pleuronectes platessa European flounder FLE Platichthys flesus Common sole SOL Solea solea Soles n.e.i. SOX Solea spp. Megrim MEG Lepidorhombus whiffiagonis Megrims n.e.i. LEZ Lepidorhombus spp. Turbot TUR Psetta maxima Black Sea turbot TUB Psetta maeotica Greater forkbeard GFB Phycis blennoides Poor cod POD Trisopterus minutus Pouting (= Bib) BIB Trisopterus luscus Blue whiting (= Poutassou) WHB Micromesistius poutassou Whiting WHG Merlangius merlangus European hake HKE Merluccius merluccius Gadiformes n.e.i. GAD Gadiformes Argentines ARG Argentina spp. Brushtooth lizardfish LIB Saurida undosquamis Lizardfishes n.e.i. LIX Synodontidae European conger COE Conger conger Conger eels n.e.i. COX Congridae John Dory JOD Zeus faber Demersal percomorphs n.e.i. DPX Perciformes Dusky grouper GPD Epinephelus marginatus White grouper GPW Epinephelus aeneus Groupers n.e.i. GPX Epinephelus spp. Wreckfish WRF Polyprion americanus Comber CBR Serranus cabrilla Groupers, seabasses n.e.i. BSX Serranidae Seabass BSS Dicentrarchus labrax Seabasses BSE Dicentrarchus spp. Rubberlip grunt GBR Plectorhinchus mediterraneus Drums DRU Sciaena spp. Shi drum (= Corb) COB Umbrina cirrosa Meagre MGR Argyrosomus regius Croakers, drums n.e.i. CDX Sciaenidae Red (= Blackspot) seabream SBR Pagellus bogaraveo Common pandora PAC Pagellus erythrinus Axillary seabream SBA Pagellus acarne Pandoras n.e.i. PAX Pagellus spp. White seabream SWA Diplodus sargus Sargo breams, n.e.i. SRG Diplodus spp. Large-eye dentex DEL Dentex macrophthalmus Common dentex DEC Dentex dentex Dentex n.e.i. DEX Dentex spp. Black seabream BRB Spondyliosoma cantharus Saddled sea bream SBS Oblada melanura Red porgy RPG Pagrus pagrus Gilthead seabream SBG Sparus aurata Pargo breams, n.e.i. SBP Pagrus spp. Bogue BOG Boops boops Sand steenbras SSB Lithognathus mormyrus Salema (= Strepie) SLM Sarpa salpa Porgies, seabreams, n.e.i. SBX Sparidae Blotched picarel BPI Spicara maena Picarels PIC Spicara spp. Red mullet MUR Mullus surmuletus Striped mullet MUT Mullus barbatus Surmullets (= Redmullets) MUX Mullus spp. Greater weever WEG Trachinus draco Percoids n.e.i. PRC Percoidei Sandeels (= Sandlances) SAN Ammodytes spp. Spinefeet (= Rabbitfishes) SPI Siganus spp. Atlantic gobies GOB Gobius spp. Gobies n.e.i. GPA Gobiidae Scorpionfishes, n.e.i. SCO Scorpaenidae Piper gurnard GUN Trigla lyra Gurnards, searobins n.e.i. GUX Triglidae Angler (= Monk) MON Lophius piscatorius Anglerfishes n.e.i. ANF Lophiidae Garfish GAR Belone belone Barracudas BAR Sphyraena spp. Flathead grey mullet MUF Mugil cephalus Silversides (Sandsmelts) SIL Atherinidae Pelagic percomorphs n.e.i. PPX Perciformes Bluefish BLU Pomatomus saltatrix Atlantic horse mackerel HOM Trachurus trachurus Mediterranean horse mackerel HMM Trachurus mediterraneus Jack and horse mackerels n.e.i. JAX Trachurus spp. Jacks, crevalles n.e.i. TRE Caranx spp. Greater amberjack AMB Seriola dumerili Amberjacks n.e.i. AMX Seriola spp. Leerfish (= Garrick) LEE Lichia amia Carangids n.e.i. CGX Carangidae Atlantic pomfret POA Brama brama Common dolphinfish DOL Coryphaena hippurus Sardinellas n.e.i. SIX Sardinella spp. European pilchard (= Sardine) PIL Sardina pilchardus European sprat SPR Sprattus sprattus European anchovy ANE Engraulis encrasicolus Clupeoids n.e.i. CLU Clupeoidei Atlantic bonito BON Sarda sarda Plain bonito BOP Orcynopsis unicolor Frigate and bullet tunas FRZ Auxis thazard A. rochei Atlantic black skipjack LTA Euthynnus alletteratus Skipjack tuna SKJ Katsuwonus pelamis Northern bluefin tuna BFT Thunnus thynnus Albacore ALB Thunnus alalunga Big-eye tuna BET Thunnus obesus Tunas n.e.i. TUN Thunnini Atlantic sailfish SAI Istiophorus albicans Marlins, sailfishes, spearfishes BIL Istiophoridae Swordfishes SWO Xiphias gladius Tuna-like fishes n.e.i. TUX Scombroidei Silver scabbardfish SFS Lepidopus caudatus Chub mackerel MAS Scomber japonicus Atlantic mackerel MAC Scomber scombrus Scomber mackerels n.e.i. MAZ Scomber spp. Mackerel-like fishes n.e.i. MKX Scombroidei Basking shark BSK Cetorhinus maximus Thresher ALV Alopias vulpinus Shortfin mako SMA Isurus oxyrinchus Blackmouth catshark SHO Galeus melastomus Blue shark BSH Prionace glauca Sandbar shark CCP Carcharhinus plumbeus Smooth hammerhead SPZ Sphyrna zygaena Scalloped hammerhead SPL Sphyrna lewini Longnose spurdog QUB Squalus blainville Gulper shark GUP Centrophorus granulosus Kitefin shark SCK Dalatias licha Velvet belly ETX Etmopterus spinax Thornback ray RJC Raja clavata Common stingray JDP Dasyatis pastinaca Porbeagle POR Lamna nasus Catsharks, nursehound SCL Scyliorhinus spp. Smoothhounds SDV Mustelus spp. Picked (= Spiny) dogfish DGS Squalus acanthias Dogfish sharks n.e.i. DGX Squalidae Angelshark AGN Squatina squatina Angelsharks, sand devils ASK Squatinidae Large sharks n.e.i. SHX Squaliformes Guitarfishes GTF Rhinobatidae Skates SKA Raja spp. Skates and rays n.e.i. SRX Rajiformes Sharks, rays and skates etc. SKX Elasmobranchii Marine fishes n.e.i. MZZ Osteichthyes Edible crab CRE Cancer pagurus Mediterranean shore crab CMR Carcinus aestuarii Spinous spider crab SCR Maja squinado Marine crabs n.e.i. CRA Brachyura Pink spiny lobster PSL Palinurus mauritanicus Common spiny lobster SLO Palinurus elephas Palinurid spiny lobsters n.e.i. CRW Palinurus spp. Norway lobster NEP Nephrops norvegicus European lobster LBE Homarus gammarus Caramote prawn TGS Melicertus kerathurus Deepwater rose shrimp DPS Parapenaeus longirostris Scarlet shrimp SSH Aristaeopsis edwardsiana Blue and red shrimp ARA Aristeus antennatus Common prawn CPR Palaemon serratus Common shrimp CSH Crangon crangon Natantian decapods n.e.i. DCP Natantia Mantis squillid MTS Squilla mantis Marine crustaceans n.e.i. CRU Crustacea Gastropods n.e.i. GAS Gastropoda Periwinkle PEE Littorina littorea European flat oyster OYF Ostrea edulis Pacific cupped oyster OYG Crassostrea gigas Mediterranean mussel MSM Mytilus galloprovincialis Great scallop SJA Pecten jacobaeus Murex MUE Murex spp. Common cockle COC Cerastoderma edule Striped Venus SVE Chamelea gallina Grooved carpetshell CTG Ruditapes decussatus Carpetshell CTS Venerupis pullastra Carpetshells n.e.i. TPS Tapes spp. Donax clams DON Donax spp. Razor clams RAZ Solen spp. Clams n.e.i. CLX Bivalvia Cephalopods n.e.i. CEP Cephalopoda Common cuttlefish CTC Sepia officinalis Cuttlefishes, bobtail squids CTL Sepiidae, Sepiolidae Common squids SQC Loligo spp. European flying squid SQE Todarodes sagittatus Common octopus OCC Octopus vulgaris Horned and musky octopuses OCM Eledone spp. Octopuses n.e.i. OCT Octopodidae Squids n.e.i. SQU Loliginidae, Ommastrephidae Marine molluscs n.e.i. MOL Mollusca Marine turtles n.e.i. TTX Testudinata Grooved sea-squirt SSG Microcosmus sulcatus Stony sea-urchin URM Paracentrotus lividus Jellyfishes JEL Rhopilema spp. SOUTH-WEST ATLANTIC (Major fishing area 41) English name 3-alpha identifier Scientific name Shads n.e.i. SHZ Alosa spp. Flatfishes n.e.i. FLX Pleuronectiformes Bastard halibuts BAX Paralichthys spp. Tonguefishes n.e.i. TOX Cynoglossidae Tadpole codling SAO Salilota australis Moras MOR Moridae Brazilian codling HKU Urophycis brasiliensis Southern blue whiting POS Micromesistius australis Argentine hake HKP Merluccius hubbsi Patagonian hake HKN Merluccius australis Hakes n.e.i. HKX Merluccius spp. Patagonian grenadier GRM Macruronus magellanicus Blue grenadiers GRS Macruronus spp. Grenadiers GRV Macrourus spp. Gadiformes n.e.i. GAD Gadiformes Sea catfishes n.e.i. CAX Ariidae Greater lizardfish LIG Saurida tumbil Argentine conger COS Conger orbignyanus Demersal percomorphs n.e.i. DPX Perciformes Snooks (= Robalos) n.e.i. ROB Centropomus spp. Brazilian groupers GPB Mycteroperca spp. Red grouper GPR Epinephelus mario Groupers n.e.i. GPX Epinephelus spp. Argentine seabass BSZ Acanthistius brasilianus Groupers, seabasses n.e.i. BSX Serranidae Southern red snapper SNC Lutjanus purpureus Yellowtail snapper SNY Ocyurus chrysurus Snappers, jobfishes, n.e.i. SNX Lutjanidae Barred grunt BRG Conodon nobilis Grunts, sweetlips, n.e.i. GRX Haemulidae (= Pomadasyidae) Striped weakfish WKS Cynoscion striatus Weakfishes n.e.i. WKX Cynoscion spp. Atlantic croaker CKA Micropogonias undulatus Southern kingcroaker KGB Menticirrhus americanus Argentine croaker CKY Urnbrina canasai King weakfish WKK Macrodon ancylodon Black drum BDM Pogonias cromis Croakers, drums n.e.i. CDX Sciaenidae Sargo breams n.e.i. SRG Diplodus spp. Dentex n.e.i. DEX Dentex spp. Red porgy RPG Pagrus pagrus Porgies, seabreams, n.e.i. SBX Sparidae Surmullets (= Redmullets) MUX Mullus spp. Castaneta CTA Nemadactylus bergi Brazilian sandperches SPB Pinguipes spp. Brazilian flathead FLA Percophis brasiliensis Patagonian blennie BLP Eleginops maclovinus Patagonian toothfish TOP Dissostichus eleginoides Humped rockcod NOG Gobiotothen gibberifrons Grey rockcod NOS Lepidonotothen squamifrons Patagonian rockcod NOT Patagonotothen brevicauda Cod icefish PAT Patagonotothen ramsayi Antarctic rockcods, noties n.e.i. NOX Nototheniidae Blackfin icefish SSI Chaenocephalus aceratus Mackerel icefish ANI Champsocephalus gunnari Icefishes n.e.i. ICX Channichthyidae Percoids n.e.i. PRC Percoidei Pink cusk-eel CUS Genypterus blacodes Ruffs, barrelfishes n.e.i. CEN Centrolophidae Blackbelly rosefish BRF Helicolenus dactylopterus Scorpionfishes n.e.i. SCO Scorpaenidae Atlantic searobins SRA Prionotus spp. Ballyhoo halfbeak BAL Hemiramphus brasiliensis Flying fishes n.e.i. FLY Exocoetidae Barracudas BAR Sphyraena spp. Mullets n.e.i. MUL Mugilidae Silversides (= Sandsmelts) SIL Atherinidae Pelagic percomorphs n.e.i. PPX Perciformes Bluefish BLU Pometomus saltatrix Blue jack mackerel JAA Trachurus picturatus Jack and horse mackerels n.e.i. JAX Trachurus spp. Jacks, crevalles, n.e.i. TRE Caranx spp. Amberjacks n.e.i. AMX Seriola spp. Parona leatherjack PAO Parona signata Carangids n.e.i. CGX Carangidae Common dolphinfish DOL Coryphaena hippurus Gulf butterfish, harvestfishes BTG Peprilus spp. Butterfishes silver pomfrets BUX Stromateidae Ladyfish LAD Elops saurus Tarpon TAR Megalops atlanticus Brazilian sardinella BSR Sardinella janeiro Sardinellas n.e.i. SIX Sardinella spp. Brazilian menhaden MHS Brevoortia aurea Argentine menhaden MHP Brevoortia pectinata Scaled sardines SAS Harengula spp. Falkland sprat FAS Sprattus fuegensis Argentine anchoita ANA Engraulis anchoita Anchovies n.e.i. ANX Engraulidae Clupeoids n.e.i. CLU Clupeoidei Atlantic bonito BON Sarda sarda Wahoo WAH Acanthocybium solandri King mackerel KGM Scomberomorus cavalla Atlantic Spanish mackerel SSM Scomberomorus maculatus Seerfishes n.e.i. KGX Scomberomorus spp. Frigate and bullet tunas FRZ Auxis thazard, A. rochei Atlantic black skipjack LTA Euthynnus alletteratus Skipjack tuna SKJ Katsuwonus pelamis Northern bluefin tuna BFT Thunnus thynnus Blackfin tuna BLF Thunnus atlanticus Albacore ALB Thunnus alalunga Southern bluefin tuna SBF Thunnus maccoyii Yellowfin tuna YFT Thunnus albacares Big-eye tuna BET Thunnus obesus Tunas n.e.i. TUN Thunnini Atlantic sailfish SAI Istiophorus albicans Atlantic blue marlin BUM Makaira nigricans Atlantic white marlin WHM Tetrapturus albidus Marlins, sailfishes, spearfishes BIL Istiophoridae Swordfish SWO Xiphias gladius Tuna-like fishes n.e.i. TUX Scombroidei White snake mackerel WSM Thyrsitops lepidopoides Largehead hairtail LHT Trichiurus lepturus Chub mackerel MAS Scomber japonicus Big-eye thresher BTH Alopias superciliosus Shortfin mako SMA Isurus oxyrinchus Blue shark BSH Prionace glauca Silky shark FAL Carcharhinus falciformis Copper shark BRO Carcharhinus brachyurus Smooth hammerhead SPZ Sphyrna zygaena Scalloped hammerhead SPL Sphyrna lewini Tope shark GAG Galeorhinus galeus Picked dogfish DGS Squalus acanthias Angel sharks, sand devils n.e.i. ASK Squatinidae Chola guitarfish GUD Rhinobatos percellens Sawfishes SAW Pristidae Elephantfishes n.e.i. CAH Callorhinchidae Patagonian smoothhound SDP Mustelus schmitti Smoothhounds SDV Mustelus spp. Liveroil sharks LSK Galeorhinus spp. Skates and rays, n.e.i. SRX Rajiformes Sharks, rays, skates, etc. SKX Elasmobranchii Marine fishes n.e.i. MZZ Osteichthyes Dana swimcrab CRZ Callinectes danae Southern kingcrab KCR Lithodes santolla Softshell red crab PAG Paralomis granulosa Geryons n.e.i. GER Geryon spp. Marine crabs n.e.i. CRA Brachyura Caribbean spiny lobster SLC Panulirus argus Tropical spiny lobsters n.e.i. SLV Panulirus spp. Northern brown shrimp ABS Penaeus aztecus Redspotted shrimp PNB Penaeus brasiliensis Penaeus shrimps n.e.i. PEN Penaeus spp. Atlantic seabob BOB Xiphopenaeus kroyeri Argentine stiletto shrimp ASH Artemesia longinaris Argentine red shrimp LAA Pleoticus muelleri Natantian decapods n.e.i. DCP Natantia Antarctic krill n.e.i. KRI Euphausia spp. Marine crustaceans n.e.i. CRU Crustacea Gastropods n.e.i. GAS Gastropoda Cupped oysters n.e.i. OYC Crassostrea spp. River Plata mussel MSR Mytilus platensis Magellan mussel MSC Aulacomya ater Scallops n.e.i. SCX Pectinidae Donax clams DON Donax spp. Clams n.e.i. CLX Bivalvia Cuttlefishes, bobtail squids CTL Sepiidae, Sepiolidae Patagonian squid SQP Loligo gahi Common squids SQC Loligo spp. Argentine shortfin squid SQA Illex argentinus Sevenstar flying squid SQS Martialia hyadesii Octopuses OCT Octopodidae Squids n.e.i. SQU Loliginidae, Ommastrephidae Marine molluscs n.e.i. MOL Mollusca Marine turtles n.e.i. TTX Testudinata SOUTH-EAST ATLANTIC (Major fishing area 47) English name 3-alpha identifier Scientific name Flatfishes n.e.i. FLX Pleuronectiformes West coast sole SOW Austroglossus microlepis Mud sole SOE Austroglossus pectoralis South-east Atlantic soles n.e.i. SOA Austroglossus spp. Tonguefishes n.e.i. TOX Cynoglossidae Benguela hake HKB Merluccius polli Shallow-water Cape hake HKK Merluccius capensis Deepwater Cape hake HKO Merluccius paradoxus Cape hakes HKC Merluccius capensis, M. paradoxus Merluccid hakes HKZ Merlucciidae Gadiforms n.e.i. GAD Gadiformes Hatchetfishes HAF Sternoptychidae Lightfishes n.e.i. MAU Maurolicus spp. Silver lightfish MAV Maurolicus muelleri Greeneyes GRE Chlorophthalmidae White barbel GAT Galeichthyes feliceps Smoothmouth sea catfish SMC Arius heudelotii Sea catfishes n.e.i. CAX Ariidae Greater lizardfish LIG Saurida tumbil Lizardfishes n.e.i. LIX Synodontidae Conger eels n.e.i. COX Congridae Slender snipefish SNS Macroramphosus scolopax Snipefishes SNI Macroramphosidae Alfonsinos ALF Beryx spp. Alfonsinos n.e.i. BRX Berycidae John Dory JOD Zeus faber Silvery John Dory JOS Zenopsis conchifer Dories n.e.i. ZEX Zeidae Boarfishes BOR Caproidae Boarfish BOC Capros aper Demersal percomorphs n.e.i. DPX Perciformes Groupers n.e.i. GPX Epinephelus spp. Wreckfish WRF Polyprion americanus Groupers, seabasses n.e.i. BSX Serranidae Big-eyes n.e.i. BIG Priacanthus spp. Big-eyes, glasseyes, bulleyes PRI Priacanthidae Cardinalfishes n.e.i. APO Apogonidae Glow-bellies, splitfins ACR Acropomatidae Blackmouth splitfin SYN Synagrops japonicus Splitfins n.e.i. SYS Synagrops spp. Cape bonnetmouth EMM Emmelichthys nitidus Bonnetmouths, rubyfishes, etc. EMT Emmelichthyidae Snappers, jobfishes, n.e.i. SNX Lutjanidae Threadfin breams THB Nemipterus spp. Threadfin, monocle, dwarf breams THD Nemipteridae Big-eye grunt GRB Brachydeuterus auritus Rubberlip grunt GBR Plectorhinchus mediterraneus Sompat grunt BUR Pomadasys jubelini Grunts, sweetlips, n.e.i. GRX Haemulidae (= Pomadasyidae) Southern meagre (= kob) KOB Argyrosomus hololepidotus Geelbek croaker AWE Atractoscion aequidens Tigertooth croaker LKR Otolithes ruber West African croakers CKW Pseudotolithus spp. Croakers, drums n.e.i. CDX Sciaenidae Canary drum (= baardman) UCA Umbrina canariensis Weakfishes n.e.i. WKX Cynoscion spp. Natal pandora TJO Pagellus natalensis Porgies, seabreams n.e.i. SBX Sparidae Pandoras n.e.i. PAX Pagellus spp. Sargo breams n.e.i. SRG Diplodus spp. Large-eye dentex DEL Dentex macrophthalmus Angolan dentex DEA Dentex angolensis Canary dentex DEN Dentex canariensis Dentex n.e.i. DEX Dentex spp. Black seabream BRB Spondyliosoma cantharus Carpenter seabream SLF Argyrozona argyrozona Santer seabream SLD Cheimerius nufar Red steenbras RER Petrus rupestris Panga seabream PGA Pterogymnus laniarius White stumpnose WSN Rhabdosargus globiceps Pargo breams n.e.i. SBP Pagrus spp. Bogue BOG Boops boops Stumpnose, dageraadbreams, n.e.i. RSX Chrysoblephus spp. Whitesteenbras SNW Lithognathus lithognathus Steenbrasses, n.e.i. STW Lithognathus spp. Sand steenbras SSB Lithognathus mormyrus Copper breams CPP Pachymetopon spp. Salema (= Strepie) SLM Sarpa salpa Polystegan seabreams n.e.i. PLY Polysteganus spp. Scotsman seabream SCM Polysteganus praeorbitalis Seventyfour seabream SEV Polysteganus undulosus Blueskin seabream SBU Polysteganus coeruleopunctatus Porgies, seabreams, n.e.i. SBX Sparidae Picarels PIC Spicara spp. Goatfishes, red mullets n.e.i. MUM Mullidae Surmullets (= Red mullets) MUX Mullus spp. Galjoens n.e.i. COT Dichistiidae Galjoen GAJ Dichistius capensis Spadefishes SPA Ephippidae African sicklefish SIC Drepane africana Cuskeels, brotulas n.e.i. OPH Ophidiidae Kingclip KCP Genypterus capensis Gobies n.e.i. GPA Gobiidae Cape redfish REC Sebastes capensis Rosefishes n.e.i. ROK Helicolenus spp. Blackbelly rosefish BRF Helicolenus dactylopterus Scorpionfishes, n.e.i. SCO Scorpaenidae Piper gurnard GUN Trigla lyra Cape gurnard GUC Chelidonichthys capensis Gurnards, searobins n.e.i. GUX Triglidae Gurnards GUY Trigla spp. Triggerfishes, durgons TRI Balistidae Cape monk MOK Lophius upsicephalus Anglerfishes n.e.i. ANF Lophiidae Lanternfish LAN Lampanyctodes hectoris Lanternfishes LXX Myctophidae Needlefishes n.e.i. BEN Belonidae Needlefishes NED Tylosuru spp. Sauries n.e.i. SAX Scomberesocidae Atlantic saury SAU Scomberesox saurus Barracudas BAR Sphyraena spp. Barracudas BAZ Sphyraenidae Mullets n.e.i. MUL Mugilidae Threadfins, tasselfishes n.e.i. THF Polynemidae Lesser African threadfin GAL Galeoides decadactylus Pelagic percomorphs n.e.i. PPX Perciformes Bluefish BLU Pomatomus saltatrix Bluefishes n.e.i. POT Pomatomidae Cobia CBA Rachycentron canadum Cobias n.e.i. CBX Rachycentridae Cape horse mackerel HMC Trachurus capensis Cunene horse mackerel HMZ Trachurus trecae Jack and horse mackerels n.e.i. JAX Trachurus spp. Scads SDX Decapterus spp. Crevalle jack CVJ Caranx hippos False scad HMY Caranx rhonchus Jacks, crevalles, n.e.i. TRE Caranx spp. Lookdown fish LUK Selene dorsalis Pompanos POX Trachinotus spp. Yellowtail amberjack YTC Seriola lalandi Amberjacks n.e.i. AMX Seriola spp. Leerfish (= Garrick) LEE Lichia amia Atlantic bumper BUA Chloroscombrus chrysurus Carangids n.e.i. CGX Carangidae Pomfrets, ocean breams n.e.i. BRZ Bramidae Atlantic pomfret POA Brama brama Common dolphinfish DOL Coryphaena hippurus Dolphinfishes n.e.i. DOX Coryphaenidae Blue butterfish BLB Stromateus fiatola Butterfishes, silverpomfrets BUX Stromateidae Bonefishes ALU Albulidae Longfin bonefish BNF Pterothrissus belloci Round sardinella SAA Sardinella aurita Madeiran sardinella SAE Sardinella maderensis Southern African pilchard PIA Sardinops ocellatus Whitehead's round herring WRR Etrumeus whiteheadi Southern African anchovy ANC Engraulis capensis Anchovies n.e.i. ANX Engraulidae Herrings, sardines n.e.i. CLP Clupeidae Sardinellas n.e.i. SIX Sardinella spp. Clupeoids n.e.i. CLU Clupeoidei Atlantic bonito BON Sarda sarda Wahoo WAH Acanthocybium solandri Frigate tuna FRI Auxis thazard Frigate and bullet tunas FRZ Auxis thazard, A. rochei Narrow-barred Spanish mackerel COM Scomberomorus commerson King mackerel SSM Scomberomorus maculatus West African Spanish mackerel MAW Scomberomorus tritor Kanadi kingfish KAK Scomberomorus plurilineatus Seerfishes n.e.i. KGX Scomberomorus spp. Atlantic black skipjack LTA Euthynnus alletteratus Kawakawa KAW Euthynnus affinis Skipjack tuna SKJ Katsuwonus pelamis Northern bluefin tuna BFT Thunnus thynnus Albacore ALB Thunnus alalunga Southern bluefin tuna SBF Thunnus maccoyji Yellowfin tuna YFT Thunnus albacares Big-eye tuna BET Thunnus obesus Atlantic sailfish SAI Istiophorus albicans Atlantic blue marlin BUM Makaira nigricans Black marlin BLM Makaira indica Atlantic white marlin WHM Tetrapturus albidus Marlins, sailfishes, spearfishes BIL Istiophoridae Swordfish SWO Xiphias gladius Swordfishes XIP Xiphiidae Tuna-like fishes n.e.i. TUX Scombroidei Snake mackerels, escolars n.e.i. GEP Gempylidae Snoek SNK Thyrsites atun Largehead hairtail LHT Trichiurus lepturus Hairtails, cutlassfishes n.e.i. CUT Trichiuridae Silver scabbardfish SFS Lepidopus caudatus Chub mackerel MAS Scomber japonicus Mackerels n.e.i. MAX Scombridae Mackerel-like fishes n.e.i. MKX Scombroidei Shortfin mako SMA Isurus oxyrinchus Blue shark BSH Prionace glauca Smooth hammerhead SPZ Sphyrna zygaena Smooth-hounds n.e.i. SDV Mustelus spp. Tope shark GAG Galeorhinus galeus Angelsharks, sand devils n.e.i. ASK Squatinidae Raja rays n.e.i. SKA Raja spp. Rays, stingrays, mantas n.e.i. SRX Rajiformes Cape elephantfish CHM Callorhinchus capensis Sharks, rays, skates, etc. n.e.i. SKX Elasmobranchii Mackerel sharks, porbeagles MSK Lamnidae Catsharks SYX Scyliorhinidae Requiem sharks RSK Cercharhinidae Bonnethead, hammerhead sharks SPY Sphyrnidae Smoothhound SMD Mustelus mustelus Dogfish sharks n.e.i. DGX Squalidae Picked (= Spiny) dogfish DGS Squalus acanthias Shortnose dogfish DOP Squalus megalops Guitarfishes GTF Rhinobatidae Sawfishes SAW Pristidae Skates n.e.i. RAJ Rajidae Skates SKA Raja spp. Stingrays, butterfly rays STT Dasyaididae (= Trygonidae) Eagle rays EAG Myliobatidae Mantas MAN Mobulidae Torpedo (= Electric) rays TOD Torpedinidae Elephantfishes n.e.i. CAH Callorhinchidae Rays, skates, mantas n.e.i. BAI Batoidimorpha (Hypotremata) Various sharks n.e.i. SKH Selachimorpha (Pleurotremata) Sharks, rays, skates etc. SKX Elasmobranchii Cartilaginous fishes n.e.i. CAR Chondrichthyes Chimaeras n.e.i. HOL Chimaeriformes Marine fishes n.e.i. MZZ Osteichthyes Edible crab CRE Cancer pagurus Jonah crabs, rock crabs CAD Cancridae Swimming crabs n.e.i. SWM Portunidae King crabs n.e.i. KCX Lithodidae Southern king crabs KCR Lithodes santolla King crab KCA Lithodes ferox West African geryon CGE Chaceon maritae Geryons n.e.i. GER Geryon spp. Deep-sea crabs, geryons GEY Geryonidae Marine crabs n.e.i. CRA Brachyura Tropical spiny lobsters n.e.i. SLV Panulirus spp. Royal spiny lobster LOY Panulirus regius Scalloped spiny lobster LOK Panulirus homarus Cape rock lobster LBC Jasus lalandii Tristan da Cunha rock lobster LBT Jasus tristani Natal spiny lobster SLN Palinurus delagoae South coast spiny lobster SLS Palinurus gilchristi Spiny lobsters n.e.i. VLO Palinuridae Slipper lobsters LOS Scyllaridae Indian Ocean lobsterette NES Nephropsis stewarti True lobsters, lobsterettes NEX Nephropidae Caramote prawn TGS Melicertus kerathurus Indian white prawn PNI Penaeus indicus Southern pink shrimp SOP Penaeus notiatis Penaeus shrimps n.e.i. PEN Penaeus spp. Deepwater rose shrimp DPS Parapenaeus longirostris Penaeid shrimps PEZ Penaeidae Striped red shrimp ARV Aristeus varidens Aristeid shrimps ARI Aristeidae Common prawn CPR Palaemon serratus Solenocerid shrimps SOZ Solenoceridae Knife shrimps KNI Haliporoides spp. Knife shrimp KNS Haliporoides triarthrus Jack-knife shrimp JAQ Haliporoides sibogae Natantian decapods n.e.i. DCP Natantia Marine crustaceans n.e.i. CRU Crustacea Perlemoen abalone ABP Haliotis midae Giant periwinkle GIW Turbo sarmaticus Flat oysters n.e.i. OYX Ostrea spp. Denticulate rock oyster ODE Ostrea denticulata Pacific cupped oyster OYG Crassostrea gigas Cupped oysters n.e.i. OYC Crassostrea spp. Rock mussel MSL Perna perna Sea mussels n.e.i. MSX Mytilidae ¦ PSU Pecten sulcicostatus Scallops n.e.i. SCX Pectinidae Smooth mactra MAG Mactra glabrata Mactra surf clams MAT Mactridae Venus clams CLV Veneridae ¦ DOR Dosinia orbignyi Donax clams DON Donax spp. Cape razor clams RAC Solen capensis Razor clams, knife clams SOI Solenidae Clams n.e.i. CLX Bivalvia Cuttlefishes, bobtail squids CTL Sepiidae, Sepiolidae Chokker squid CHO Loligo reynaudi Angolan flying squid SQG Todarodes angolensis Common squids SQC Loligo spp. Octopuses OCT Octopodidae Squids n.e.i. SQU Loliginidae, Ommastrephidae Marine molluscs n.e.i. MOL Mollusca South African fur seal SEK Arctocephalus pusillus Red bait SSR Pyura stolonifera ¦ URR Parechinus angulosus Sea-cucumbers n.e.i. CUX Holothuroidea Aquatic invertebrates n.e.i. INV Invertebrata WESTERN INDIAN OCEAN (Major fishing area 51) English name 3-alpha identifier Scientific name Kelee shad HIX Hilsa kelee Hilsa shad HIL Tenualosa ilisha Milkfish MIL Chanos chanos Giant seaperch (= Barramundi) GIP Lates calcarifer Flatfishes n.e.i. FLX Pleuronectiformes Indian halibut HAI Psettodes erumei Tonguefishes n.e.i. TOX Cynoglossidae Unicorn cod UNC Bregmaceros mcclellandi Gadiformes n.e.i. GAD Gadiformes Bombay duck BUC Harpadon nehereus Seacatfishes n.e.i. CAX Ariidae Greater lizardfish LIG Saurida tumbil Brushtooth lizardfish LIB Saurida undosquamis Lizardfishes n.e.i. LIX Synodontidae Pike congers n.e.i. PCX Muraenesox spp. Conger eels n.e.i. COX Congridae Alfonsinos ALF Beryx spp. Japanese John Dory JOD Zeus faber Demersal percomorphs n.e.i. DPX Perciformes Groupers n.e.i. GPX Epinephelus spp. Groupers, seabasses n.e.i. BSX Serranidae Bigeyes n.e.i. BIG Priacanthus spp. Sillago whitings WHS Sillaginidae False trevally TRF Lactarius lactarius Bonnetmouths, rubyfishes, etc. EMT Emmelichthyidae Mangrove red snapper RES Lutjanus argentimaculatus Snappers n.e.i. SNA Lutjanus spp. Snappers, jobfishes, n.e.i. SNX Lutjanidae Threadfin breams THB Nemipterus spp. Threadfin, monocle dwarf breams THD Nemipteridae Ponyfishes (= Slipmouths) n.e.i. POY Leiognathus spp. Grunts, sweetlips, n.e.i. GRX Haemulidae (= Pomadasyidae) Southern meagre (= Kob) KOB Argyrosomus hololepidotus Geelbek croaker AWE Atractoscion aequidens Croakers, drums n.e.i. CDX Sciaenidae Emperors (Scavengers) EMP Lethrinidae Pandoras n.e.i. PAX Pagellus spp. Dentex n.e.i. DEX Dentex spp. King soldier bream KBR Argyrops spinifer Santer seabream SLD Cheimerius nufar Red steenbras RER Petrus rupestris Stumpnose, dageraad breams, n.e.i. RSX Chrysoblephus spp. Porgies, seabreams, n.e.i. SBX Sparidae Surmullets (= Red mullets) MUX Mullus spp. Goatfishes GOX Upeneus spp. Goatfishes, red mullets n.e.i. MUM Mullidae Spotted sicklefish SPS Drepane punctata Wrasses, hogfishes, etc. WRA Labridae Mojarras (= Silver-biddies) MOJ Gerres spp. Percoids n.e.i. PRC Percoidei Spinefeet (= Rabbitfishes) SPI Siganus spp. Scorpionfishes, n.e.i. SCO Scorpaenidae Flatheads FLH Platycephalidae Triggerfishes, durgons TRI Balistidae Lanternfishes LXX Myctophidae Needlefishes NED Tylosurus spp. Halfbeaks n.e.i. HAX Hemiramphus spp. Flyingfishes n.e.i. FLY Exocoetidae Barracudas BAR Sphyraena spp. Flathead grey mullet MUF Mugil cephalus Mullets n.e.i. MUL Mugilidae Fourfinger threadfin FOT Eleutheronema tetradactylum Threadfins, tasselfishes n.e.i. THF Polynemidae Pelagic percomorphs n.e.i. PPX Perciformes Bluefish BLU Pomatomus saltatrix Cobia CBA Rachycentron canadum Cobias, n.e.i. CBX Rachycentridae Jack and horse mackerels n.e.i. JAX Trachurus spp. Indian scad RUS Decapterus russelli Scads SDX Decapterus spp. Jacks, crevalles, n.e.i. TRE Caranx spp. Pompanos POX Trachinotus spp. Yellowtail amberjack YTC Seriola lalandi Amberjacks n.e.i. AMX Seriola spp. Rainbow runner RRU Elagatis bipinnulata Golden trevally GLT Gnathanodon speciosus Torpedo scad HAS Megalaspis cordyla Queenfishes QUE Scomberoides (= Chorinemus) spp. Big-eye scad BIS Selar crumenophthalmus Yellowstripe scad TRY Selaroides leptolepis Carangids n.e.i. CGX Carangidae Black pomfret POB Parastromateus niger Common dolphinfish DOL Coryphaena hippurus Silver pomfret SIP Pampus argenteus Butterfishes, silver pomfrets BUX Stromateidae Goldstripe sardinella SAG Sardinella gibbosa Indian oil sardine IOS Sardinella longiceps Sardinellas n.e.i. SIX Sardinella spp. Southern African pilchard PIA Sardinops ocellatus Redeye round herring RRH Etrumeus teres Stolephorus anchovies STO Stolephorus spp. Anchovies n.e.i. ANX Engraulidae Clupeoids n.e.i. CLU Clupeoidei Dorab wolf-herring DOB Chirocentrus dorab Wolf-herrings DOS Chirocentrus spp. Wahoo WAH Acanthocybium solandri Narrow-barred Spanish mackerel COM Scomberomorus commerson Indo-Pacific king mackerel GUT Scomberomorus guttatus Streaked seerfish STS Scomberomorus lineolatus Seerfishes n.e.i. KGX Scomberomorus spp. Frigate and bullet tunas FRZ Auxis thazard, A. rochei Kawakawa KAW Euthynnus affinis Skipjack tuna SKJ Katsuwonus pelamis Longtail tuna LOT Thunnus tonggol Albacore ALB Thunnus alalunga Southern bluefin tuna SBF Thunnus maccoyii Yellowfin tuna YFT Thunnus albacares Big-eye tuna BET Thunnus obesus Indo-Pacific sailfish SFA Istiophorus platypterus Indo-Pacific blue marlin BLZ Makaira mazara Black marlin BLM Makaira indica Striped marlin MLS Tetrapturus audax Marlins, sailfishes, spearfishes BIL Istiophoridae Tuna-like fishes n.e.i. TUX Scombroidei Snoek SNK Thyrsites atun Largehead hairtail LHT Trichiurus lepturus Silver scabbardfish SFS Lepidopus caudatus Hairtails, cutlassfishes, n.e.i. CUT Trichiuridae Chub mackerel MAS Scomber japonicus Indian mackerel RAG Rastrelliger kanagurta Indian mackerels n.e.i. RAX Rastrelliger spp. Mackerel-like fishes n.e.i. MKX Scombroidei Swordfish SWO Xiphias gladius Shortfin mako SMA Isurus oxyrinchus Blue shark BSH Prionace glauca Oceanic whitetip shark OCS Carcharhinus longimanus Spot-tail shark CCQ Carcharhinus sorrah Dusky shark DUS Carcharhinus obscurus Silky shark FAL Carcharhinus falciformis Milk shark RHA Rhizoprionodon acutus Requiem sharks n.e.i. RSK Carcharhinidae Hammerhead sharks, etc. n.e.i. SPY Sphyrnidae Guitarfishes, etc. n.e.i. GTF Rhinobatidae Sawfishes SAW Pristidae Rays, stingrays, mantas n.e.i. SRX Rajiformes Sharks, rays, skates, etc. n.e.i. SKX Elasmobranchii Marine fishes n.e.i. MZZ Osteichthyes Swimcrabs CRS Portunus spp. Mud crab MUD Scylla serrata Geryons n.e.i. GER Geryon spp. Marine crabs n.e.i. CRA Brachyura Tropical spiny lobsters n.e.i. SLV Panulirus spp. Natal spiny lobster SLN Palinurus delagoae Slipper lobsters LOS Scyllaridae Andaman lobster NEA Metanephrops andamanicus Giant tiger prawn GIT Penaeus monodon Green tiger prawn TIP Penaeus semisulcatus Indian white prawn PNI Penaeus indicus Penaeus shrimps n.e.i. PEN Penaeus spp. Knife shrimp KNS Haliporoides triarthrus Jack-knife shrimp JAQ Haliporoides sibogae Knife shrimps KNI Haliporoides spp. Natantian decapods n.e.i. DCP Natantia Marine crustaceans n.e.i. CRU Crustacea Abalones n.e.i. ABX Haliotis spp. Rock-cupped oyster CSC Saccostrea cucullata Cupped oysters n.e.i. OYC Crassostrea spp. Cephalopods n.e.i. CEP Cephalopoda Cuttlefishes, bobtail squids CTL Sepiidae, Sepiolidae Common squids SQC Loligo spp. Octopuses OCT Octopodidae Squids n.e.i. SQU Loliginidae, Ommastrephidae Marine molluscs n.e.i. MOL Mollusca Green turtle TUG Chelonia mydas Marine turtles n.e.i. TTX Testudinata Sea cucumbers n.e.i. CUX Holothuroidea Aquatic invertebrates n.e.i. INV Invertebrata ANNEX V FORMAT FOR THE SUBMISSION OF CATCH DATA FOR REGIONS OTHER THAN THE NORTH ATLANTIC Magnetic media Computer tapes: Nine track with a density of 1 600 or 6 250 BPI and EBCDIC or ASCII coding, preferably unlabelled. If labelled, an end-of-file code should be included. Floppy disks: MS-DOS-formatted 3,5 ³ 720 K or 1,4 MB disks or 5,25 ³ 360 K or 1,2 MB disks. Record format Byte numbers Item Remarks 1 to 4 Country (ISO 3-alpha code) e.g. FRA = France 5 to 6 Year e.g. 93 = 1993 7 to 8 Major fishing area 34 = eastern central Atlantic 9 to 15 Division 3.3 = division 3.3 16 to 18 Species 3-alpha identifier 19 to 26 Catch Metric tonnes Notes: (a) The catch field (bytes 19 to 26) should be right justified with leading blanks. All other fields should be left justified with trailing blanks. (b) The catch should be recorded in the live weight equivalent of the landings, to the nearest metric tonne. (c) Quantities (bytes 19 to 26) of less than half a unit should be recorded as -1. (d) Unknown quantities (bytes 19 to 26) should be recorded as -2. ANNEX VI FORMAT FOR THE SUBMISSION OF CATCH DATA FOR REGIONS OTHER THAN THE NORTH ATLANTIC ON MAGNETIC MEDIA A. CODING FORMAT The data should be submitted as variable length records with a colon (:) between the fields of the record. The following fields should be included in each record: Field Remarks Country 3-alpha code (for example, FRA = France) Year for example, 2001 or 01 FAO major fishing area for example, 34 = eastern central Atlantic Division for example, 3.3 = division 3.3 Species 3-alpha identifier Catch Tonnes (a) The catch is to be recorded in the live weight equivalent of the landings, to the nearest metric tonne. (b) Quantities of less than half a unit should be recorded as -1. (c) Country codes: Austria AUT Belgium BEL Bulgaria BGR Cyprus CYP Czech Republic CZE Germany DEU Denmark DNK Spain ESP Estonia EST Finland FIN France FRA United Kingdom GBR England and Wales GBRA Scotland GBRB Northern Ireland GBRC Greece GRC Hungary HUN Ireland IRL Iceland ISL Italy ITA Lithuania LTU Luxembourg LUX Latvia LVA Malta MLT Netherlands NLD Norway NOR Poland POL Portugal PRT Romania ROU Slovakia SVK Slovenia SVN Sweden SWE Turkey TUR B. METHOD OF TRANSMISSION OF THE DATA TO THE EUROPEAN COMMISSION As far as is possible, the data should be transmitted in an electronic format (for example, as an e-mail attachment). Failing this the submission of a file on a 3,5 ³ HD floppy disk will be accepted. ANNEX VII Repealed Regulation with list of its successive amendments Council Regulation (EC) No 2597/95 (OJ L 270, 13.11.1995, p. 1) Commission Regulation (EC) No 1638/2001 (OJ L 222, 17.8.2001, p. 29) Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1) Point 57 of Annex III only ANNEX VIII Correlation Table Regulation (EC) No 2597/95 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4, first paragraph Article 4, first paragraph  Article 4, second paragraph Article 4, second paragraph Article 4, third paragraph Article 5(1) and (2) Article 5(1) and (2) Article 5(3)  Article 6(1) Article 6(1) Article 6(2) Article 6(2) Article 6(3)  Article 6(4) Article 6(3)  Article 7 Article 7 Article 8 Annex 1 Annex I Annex 2 Annex II Annex 3 Annex III Annex 4 Annex IV Annex 5 Annex V  Annex VI  Annex VII  Annex VIII